UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-QSB/A Amendment No. 1 [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 31, 2007 OR [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: None PureDepth, Inc. (Exact Name of Registrant as Specified in Its Charter) Delaware (State or other jurisdiction of incorporation or organization) 20-4831825 (I.R.S. Employer Identification No.) 255 Shoreline Drive, Suite 610, Redwood City, California 94065 (Address of principal executive offices) (650) 632-0800 (Issuer’s telephone number) (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer: (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act). Yes [ ] No [X] As of December 14, 2007 there were 68,373,631 shares of the issuer’s common stock, $0.001 par value, outstanding. Transitional Small Business Disclosure Format (check one): Yes [ ] No [X] 1 Explanatory Note: The undersigned Issuer hereby amends its Quarterly Report on Form 10-QSB for the quarter ended October 31, 2007 in order to correct rounding errors discovered after filing in the Other Income (Expense) section of the Condensed Consolidated Statements of Operations and in the table of Outstanding and Exercisable Options disclosed in Note 6; the undersigned issuer has submitted the Quarterly Report in its entirety. In addition, the issuer revised language in the “Going Concern” in Note 1 and in the first Risk Factor included in Part II, “Other Information”, which were inadvertently omitted in the Quarterly Report as originally filed. Except as described above, no changes have been made to the Quarterly Report as originally filed. This Amendment No. 1 continues to speak as of the original date the original Quarterly Report was filed and does not reflect events occurring after the filing of the Quarterly Report as originally filed, or modify, or update those disclosures affected by subsequent events. INDEX Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements: 3 - Unaudited Condensed Consolidated Balance Sheet - Unaudited Condensed Consolidated Statements of Operations - Unaudited Condensed Consolidated Statements of Cash Flows - Notes to Unaudited Condensed Consolidated Financial Statements Item 2. Management’s Discussion and Analysis of Financial Condition or Plan or Operation 16 Item 3. Controls and Procedures 24 PART II - OTHER INFORMATION Item 1. Legal Proceedings 25 Risk Factors 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 34 Item 3. Defaults Upon Senior Securities 34 Item 4. Submission of Matters to a Vote of Security Holders 34 Item 5. Other Information 34 Item 6. Exhibits 35 Signatures 37 2 PART I - FINANCIAL INFORMATION Item 1. Financial Statements PUREDEPTH, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEET October 31, 2007 Unaudited ASSETS Current Assets Cash and cash equivalents $ 2,281,069 Restricted cash 77,774 Accounts receivable 106,222 Other current assets 198,341 Total current assets 2,663,406 Property & Equipment (net) 399,310 Other Assets Intellectual property (net) 2,561,790 Total Assets $ 5,624,506 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts payable $ 305,925 Accrued expenses 600,668 Accrued interest 50,850 Deferred revenue - current portion 750,000 Notes payable - current portion 124,480 Total current liabilities 1,831,923 Long Term Liabilities Deferred revenue 2,221,154 Notes payable 444,279 Total Liabilities 4,497,356 Commitments and Contingencies Stockholders' Equity Preferred stock, $0.001 par value, 10,000,000 shares authorized and no outstanding shares - Common stock, $0.001 par value 190,000,000 shares authorized, 68,202,584 shares issued and outstanding 68,203 Additional paid-in-capital 33,903,666 Accumulated other comprehensive loss (648,778 ) Accumulated deficit (32,195,941 ) Total stockholders' equity 1,127,150 Total Liabilities and Stockholders' Equity $ 5,624,506 The accompanying footnotes are an integral part of these unaudited condensed consolidated financial statements. 3 PUREDEPTH, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Ended Nine Months Ended October 31, October 31, 2007 Unaudited 2006 Unaudited 2007 Unaudited 2006 Unaudited Revenue Licensing $ 187,500 $ 28,846 $ 562,500 $ 28,846 Services 32,088 - 67,087 - Product sales 77,000 52,650 207,317 52,650 Total revenue 296,588 81,496 836,904 81,496 Cost of licensing 80,634 11,289 234,603 11,289 Cost of services 32,256 - 57,776 - Cost of product sales 65,023 55,178 184,565 55,178 Total cost of revenue 177,913 66,467 476,944 66,467 Gross margin 118,675 15,029 359,960 15,029 Operating Expenses Depreciation and amortization 30,348 72,253 68,810 225,262 Research and development 701,284 306,642 1,870,661 1,855,291 Sales and marketing 504,625 484,863 1,400,713 1,480,112 General and administrative 1,150,831 1,679,642 4,127,035 4,675,249 Total operating expenses 2,387,088 2,543,400 7,467,219 8,235,914 Loss from operations (2,268,413 ) (2,528,371 ) (7,107,259 ) (8,220,885 ) Other Income (Expense) Interest income 29,122 59,827 177,292 118,485 Interest expense (14,041 ) (16,721 ) (41,804 ) (65,305 ) Foreign exchange gain/(loss) (78,532 ) (14,305 ) (145,305 ) 34,922 Other income 470 2,039 362 88,119 Total other income (expense) (62,981 ) 30,840 (9,455 ) 176,221 Loss from continuing operations (2,331,394 ) (2,497,531 ) (7,116,714 ) (8,044,664 ) Discontinued operations – Numismatic Capital Group,net of income taxes - - - 15,279 Net loss $ (2,331,394 ) $ (2,497,531 ) $ (7,116,714 ) $ (8,029,385 ) Net loss per share, basic and diluted $ (0.03 ) $ (0.04 ) $ (0.11 ) $ (0.14 ) Weighted average shares outstanding 67,424,122 57,261,454 66,953,379 57,182,066 Comprehensive Loss Net loss, per statement of operations $ (2,331,394 ) $ (2,497,531 ) $ (7,116,714 ) $ (8,029,385 ) Foreign exchange gain 62,122 - 62,122 33,132 Comprehensive net loss $ (2,269,272 ) $ (2,497,531 ) $ (7,054,592 ) $ (7,996,253 ) Basic and Diluted Loss per Share Net loss from continuing operations $ (0.03 ) $ (0.04 ) $ (0.11 ) $ (0.14 ) Income (loss) from discontinued operations, netof income tax - Foreign exchange gain - Comprehensive net loss $ (0.03 ) $ (0.04 ) $ (0.11 ) $ (0.14 ) Weighted average shares outstanding 67,424,122 57,261,454 66,953,379 57,182,066 The accompanying footnotes are an integral part of these unaudited condensed consolidated financial statements. 4 PUREDEPTH, PUREDEPTH, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS For Nine Months Ended October 31, 2007 Unaudited October 31, 2006 Unaudited CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ (7,116,714 ) $ (8,029,385 ) Adjustments to reconcile net loss to net cash flows from operating activities: Depreciation and amortization 303,413 236,551 Stock-based compensation expense 763,290 3,368,809 Loss on disposal of fixed assets - 18,092 Foreign exchange (gain) loss 62,122 (34,922 ) Non-cash interest expense (2,822 ) - Changes in operating assets and liabilities: Accounts receivable (97,013 ) 19,295 Marketable securities (44,247 ) - Restricted cash (16,952 ) - Prepaid expenses and other current assets (46,149 ) (155,572 ) Accounts payable 74,288 (90,686 ) Deferred revenue (562,500 ) 3,721,154 Accrued expenses 332,348 323,399 Accrued interest 41,604 55,674 Net cash used for operating activities (6,309,332 ) (567,591 ) CASH FLOWS FROM INVESTING ACTIVITIES Purchases of securities (999,631 ) - Proceeds from maturity of securities 4,016,000 - Purchases of property and equipment (152,997 ) (270,613 ) Expenditures for intellectual property (260,986 ) (223,260 ) Net cash provided by (used for) investing activities 2,602,386 (493,873 ) CASH FLOWS FROM FINANCING ACTIVITIES Issuance of common stock (net) 694,104 10,123,845 Borrowings on capital lease and short term financing 14,859 (29,585 ) Principal payments on capital lease obligations (826 ) - Net cash provided by financing activities 708,137 10,094,260 Effect of exchange rate on cash - 46,980 Net (decrease) increase in cash and cash equivalents (2,998,809 ) 9,079,776 Cash and cash equivalents at beginning of period 5,279,878 857,998 Cash and cash equivalents at end of period $ 2,281,069 $ 9,937,774 The accompanying footnotes are an integral part of these unaudited condensed consolidated financial statements. 5 PUREDEPTH, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS For Nine Months Ended October 31, 2007 Unaudited October 31, 2006 Unaudited SUPPLEMENTAL CASH FLOWS INFORMATION: Cash and cash equivalents $ 2,281,069 $ 9,877,476 Restricted cash 77,774 60,298 Cash, cash equivalents and restricted cash at end of period $ 2,358,843 $ 9,937,774 Cash paid for income taxes $ 800 $ - Cash paid for interest $ - $ 19,215 NON CASH DISCLOSURES: Notes payable to purchase fixed assets $ 14,859 $ - Warrants issued for stock issuance costs $ - $ 1,840,779 Notes and accrued interest converted to stock $ - $ 774,330 The accompanying footnotes are an integral part of these unaudited condensed consolidated financial statements. 6 PUREDEPTH, INC. AND SUBSIDIARIES NOTES TO THE UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Note 1 - Summary of Significant Accounting Policies Basis of Presentation The accompanying unaudited condensed consolidated financial statements of PureDepth, Inc. (“the Company") are presented in accordance with the requirements for Form 10-QSB and Article 10 of Regulation S-X and Regulation S-B. Accordingly, they do not include all of the disclosures required by accounting principles generally accepted in the United States of America.The accompanying condensed consolidated financial statements for the interim period should be read in conjunction with the audited consolidated financial statements for the fiscal year ended January 31, 2007 included in the Company's Annual Report on Form 10-KSB filed with the Commission on May 31, 2007, as amended by Form 10-KSB/As filed on June 1, 2007 and December 5, 2007. Those statements contain a summary of significant accounting policies. In the opinion of management, all adjustments (all of which were of a normal recurring nature) considered necessary to fairly present the financial position, results of operations, and cash flows of the Company on a consistent basis, have been made. These results have been determined on the basis of generally accepted accounting principles and practices applied consistently with those used in the preparation of the Company's Annual Consolidated Financial Statements for the year ended January 31, 2007 and ten months ended January 31, 2006. Operating results for the nine months ended October 31, 2007 are not necessarily indicative of the results that may be expected for the fiscal year ending January 31, 2008. Certain balances in the prior periods have been reclassified to conform to the presentation adopted in the current period. Going Concern The report of our independent auditors on the Company’s consolidated financial statements for the fiscal year ended January 31, 2007 includes an explanatory paragraph indicating there is substantial doubt about the Company's ability to continue as a going concern.The Company has continued to operate on a negative cash basis and incurredadditionallosses through the nine months ended October 31, 2007. Management has developedan operatingplan that it believes will allow the Company to continue as a going concern through the end of the fiscal year ending January 31, 2008.Based upon the Company’s cash position at October 31, 2007 of $2,281,069 as well as current expectations regarding revenues and operating costs, the Company believes it can meet the cash requirements of the current plan for the fiscal year ending January 31, 2008 without raising additional funds. The Company expects it will continue to incur losses during the remainder of the fiscal year ending January 31, 2008 and beyond January 31, 2008.Accordingly, the Company is undertaking efforts to raise additional capital within the current fiscal year, in the form of either convertible debt or equity securities, loans from banks, other financialinstitutions or our affiliates, or a credit facility. In the event the Company is unsuccessful in its plans to finance operations through the above means, or in amounts sufficient to maintain current operations, it will be forced to reduce, or significantly reduce, its level of operations,including by slowing our growth, delaying hiring, abandoning certain product development including product development on which we may have already spent considerable resources and otherwise reducing expenses and eventually, if necessary, cease operationsaltogether.If the Company is successful in its plans to finance operations through the above means, these plans ultimately may not resolve the going concern issue and additional financings may also be necessarythereafter until the Company is able to attain and sustain profitable operations.These uncertainties raise substantial doubt about the Company’s ability to continue as a going concern. 7 The accompanying financial statements do not include any adjustments to reflect the possible future effects on the recoverability and classification of assets or the amounts and classification of liabilities that may result from the outcome of this uncertainty. Recently issued Accounting Pronouncements In February 2007, the Company adopted the provision of Financial Accounting Standards Board (“FASB”) Interpretation No. 48 (“FIN 48”), “Accounting for Uncertain Income Taxes – An Interpretation of FASB Statement of Financial Accounting Standards No. 109”.FIN 48 clarifies the accounting for uncertainty in income taxes recognized in an entity’s financial statements in accordance with FASB Statement of Financial Accounting Standards No. 109, “Accounting for Income Taxes” (“SFAS 109”) and prescribes a recognition threshold and measurement attributes for financial statement disclosure of tax positions taken or expected to be taken on a tax return.Under FIN 48, the impact of an uncertain income tax position on the income tax return must be recognized at the largest amount that is more-likely-than-not to be sustained upon audit by the relevant taxing authority.An uncertain income tax position will not be recognized if it has less than a 50% likelihood of being sustained.Additionally, FIN 48 provides guidance on de-recognition, classification, interest and penalties, accounting in interim periods, disclosure and transition. There was no impact to the Company’s consolidated financial position, results of operations or cash flows for the nine months ended October 31, 2007. In February 2007, the FASB issued Statement of Financial Accounting Standards No.159 (“SFAS 159”), The Fair Value Option for Financial Assets and Financial Liabilities, including an amendment of FASB Statement No.115.Under SFAS 159, companies are permitted to choose to measure many financial instruments and certain other items at fair value and establish presentation and disclosure requirements designed to facilitate comparisons between measurement attributes for similar types of assets and liabilities.SFAS 159 is effective as of the beginning of our fiscal year ending January 31, 2009. We are currently evaluating the potential impact that SFAS 159 will have on our financial statements. Use of Estimates The financial statements and notes are representations of the Company’s management, which is responsible for their integrity and objectivity. The preparation of financial statements requires management to make estimates and assumptions that affect the reported amounts of assets, liabilities, revenues and expenses and disclosures of contingent assets and liabilities at the date of the financial statements. Actual results could differ from those estimates. Note 2 -Description of Business PureDepth, Inc., (PDI) along with its wholly owned subsidiaries, PureDepth Limited (PDL) and PureDepth Incorporated Limited (PDIL), (collectively, the Company) develops, markets, licenses, and supports multi-layer display technology. The Company also sells prototype MLD-enabled display devices that it manufactures. The Company’s technology has applications in industries and markets where flat panel monitors and displays are utilized and its goal is to have MLD technology become a standard technology for incorporation into these LCD-based products, which include location-based entertainment devices, computer monitors, public information display systems, flat panel televisions, mobile devices and other mass market display devices. Pursuant to an Agreement and Plan of Merger and Reorganization discussed in Note 3, PureDepth, Inc. survived as the newly formed and named parent entity of PDI and PDIL and the name of the predecessor entity, Diamond One, Inc. is no longer used. The consolidated financial statements include all of the accounts of PureDepth, Inc., a US corporation based in California, and its wholly-owned New Zealand subsidiaries, based in Auckland, New Zealand. 8 Note 3 - Merger On March 31, 2006 and pursuant to an Agreement and Plan of Merger and Reorganization dated March 16, 2006, PureDepth, Inc., a California corporation (PDI-CA) entered into a merger with PureDepth Technologies, Inc., a Delaware corporation and wholly owned subsidiary of Diamond One, Inc., a Colorado corporation quoted on the OTC Bulletin Board. As a result of the merger, PureDepth Technologies, Inc. succeeded to the business of PDI-CA, and survived as a wholly owned operating subsidiary of Diamond One, Inc.PureDepth Technologies, Inc. was renamed PureDepth, Inc.The merger was effected by the filing of a certificate of merger with the Delaware Secretary of State on March 31, 2006. Note 4 - Cash, Cash Equivalents, Restricted Cash and Marketable Securities Cash, cash equivalents and restricted cash at October 31, 2007 consisted of the following: October 31, 2007 Cash and cash equivalents: Cash $ 525,017 Money market funds 1,756,052 Total cash and cash equivalents 2,281,069 Restricted cash: Certificate of deposit 77,774 Total cash, cash equivalents, and restricted cash $ 2,358,843 Note 5 - Intellectual Property Intellectual property consists of acquired patents and capitalized initial patent registration costs related to internally developed technology.Capitalized costs related to internally developed technology are amortized on a straight-line basis over their useful lives, generally 10 to 20 years.The acquired patents were initially acquired by our predecessor entity from an unrelated party for the exclusive rights for the use of the underlying technology.The acquired patents and related liability were valued at the present value of the expected future cash flows by our predecessor entity.These patents and related liability were transferred to the Company at our predecessor entity’s carrying value as part of the reorganization described in Note 3. The acquired patents are amortized on a straight-line basis over the ten year life of the related acquisition agreement. The costs of internally developing intellectual property that are not specifically identifiable, that have indeterminate lives, or that are inherent in a continuing business and related to an entity as a whole have been expensed as incurred pursuant to the requirements of SFAS No. 142, Goodwill and Other Intangible Assets. The Company evaluates the recoverability of its intellectual property under the requirements ofSFAS No. 144, Accounting for the Impairment or Disposal of Long-Lived Assets.Whenever events or changes in the circumstances indicate the potential for impairment of the intellectual property, the Company reviews the recoverability by comparison of its carrying amount to the expected future value.No impairments of intellectual property have been identified as of October 31, 2007. Intellectual property consists of the following: October 31, 2007 Patent registration costs $ 2,323,879 Software development costs 70,456 Acquired patent rights 2,299,509 Less: accumulated amortization (2,132,054 ) Total $ 2,561,790 9 Amortization for the three months ended October 31, 2007 was $80,634.Amortization expense for the next five years and thereafter is summarized in the following table: Year ended January 31, 2008 $ 78,201 2009 312,805 2010 312,805 2011 312,805 2012 148,962 Thereafter 1,396,225 Note 6 – Stockholders’ Equity On April 5, 2007, the Board of Directors approved an amendment (the “Amendment”) to the 2006 Stock Incentive Plan (the “Plan”) to increase the maximum number of shares of common stock available for issuance of options and other equity based awards thereunder by 8,500,000 shares to 22,241,260 shares, subject to shareholder approval.Shareholder approval of the Amendment was obtained on August 3, 2007. On April 5, 2007, the Board of Directors approved the grant of options to employees to purchase 575,000 shares of common stock under the Plan upon the availability of shares with an exercise price equal to the closing price of the Company’s common stock on such date as reported by the OTC Bulletin Board. On April 5, 2007, the Board of Directors approved the grant of options to directors to purchase 300,000 shares of common stock under the Plan, upon the date which the Company’s stockholders approve an increase in the number of shares of common stock available under the Plan with an exercise price equal to the closing price of the Company’s common stock on such date as reported by the OTC Bulletin Board. On May 16, 2007, the Board of Directors approved the grant of options to employees to purchase 800,000 shares of common stock under the Plan, upon the availability of shares with an exercise price equal to the closing price of the Company’s common stock on such date as reported by the OTC Bulletin Board. On September 5, 2007, the Company filed a Registration Statement on Form S-8 providing for the registration of an additional 8,500,000 shares, for a total of 22,241,260 shares of the Company’s common stock available for issuance under the Plan. Equity Transactions On March 1, 2007, the remaining unexercised B-warrants to purchase 1,908,990 shares of common stock expired and the Company cancelled the respective warrants. On March 26, 2007, 205,202 shares of common stock were issued pursuant to the exercise of B-warrants on March 1, 2007 at an exercise price of $0.87 per share for cash totaling $178,902. On April 16, 2007, the Company granted to an employee options to purchase 300,000 shares of common stock at an exercise price of $1.35, pursuant to the Plan. On April 25, 2007, 150,000 shares of common stock were issued pursuant to the exercise of options granted at an exercise price of $0.28 per share for cash totaling $42,000. On April 30, 2007, 75,000 shares of common stock were issued pursuant to the exercise of options granted at an exercise price of $0.28 per share for cash totaling $21,000. On May 04, 2007, 100,000 shares of common stock were issued pursuant to the exercise of options granted at an exercise price of $0.28 per share for cash totaling $28,000. On June 19, 2007, 100,000 shares of common stock were issued pursuant to the exercise of options granted at an exercise price of $0.28 per share for cash totaling $28,000. 10 On June 19, 2007, the Company granted to employees options to purchase 578,347 shares of common stock at an exercise price of $1.67, pursuant to the Plan. On July 15, 2007, 400,000 shares of common stock were issued pursuant to the exercise of options granted at an exercise price of $0.28 per share for cash totaling $112,000. On August 3, 2007, the Company granted to employees and directors options to purchase 1,046,655 shares of common stock at an exercise price of $1.50, pursuant to the Plan. On September 17, 2007, 250,000 shares of common stock were issued pursuant to the exercise of options granted at an exercise price of $0.28 per share for cash totaling $70,000. On September 20, 2007, 200,000 shares of common stock were issued pursuant to the exercise of options granted at an exercise price of $0.28 per share for cash totaling $56,000. On October 4, 2007, the Company granted to employees options to purchase 732,500 shares of common stock at an exercise price of $0.95, pursuant to the Plan. On October 26, 2007, 465,000 shares of common stock were issued pursuant to the exercise of options granted at an exercise price of $0.28 per share for cash totaling $130,200. On October 30, 2007, the Company granted to a director options to purchase 100,000 shares of common stock at an exercise price of $0.85, pursuant to the Plan. On October 31, 2007, 100,000 shares of common stock were issued pursuant to the exercise of options granted at an exercise price of $0.28 per share for cash totaling $28,000. Stock Warrants The following table summarizes common stock warrant activity for the nine months ended October 31, 2007: Warrants Weighted Avg. Exercise Price Outstanding at February 1, 2007 19,404,660 $1.15 Exercised (205,202 ) $0.87 Expired (1,908,990 ) $0.87 Outstanding at October 31, 2007 17,290,468 $1.15 Exercisable at October 31, 2007 17,290,468 $1.15 No warrants were issued in the nine months ended October 31, 2007.Included in the total outstanding warrants at October 31, 2007 are A-warrants to purchase 9,147,613 shares of common stock at $1.20 per share, C-warrants to purchase 1,082,811 shares of common stock at $0.44 per share, and D-warrants to purchase 7,060,044 shares of common stock at $1.20 per share. 11 Stock Option Plan The Company maintains and accounts for the Plan in accordance with FASB Statement ofFinancial Accounting Standards No. 123(R) (“SFAS 123(R)”). The following table summarizes common stock option activity for the nine months ended October 31, 2007: Option Shares Shares Weighted Avg. Exercise Price Outstanding at February 1, 2007 12,815,411 $0.68 Granted 2,757,501 $1.35 Exercised (1,840,000 ) $0.28 Cancelled (750,000 ) $3.06 Outstanding at October 31, 2007 12,982,912 $0.74 Exercisable at October 31, 2007 9,618,789 $0.41 At October 31, 2007, the Company had reserved a total of 22,241,260 shares of common stock for issuance under the Plan. Options available for grant were 6,829,178 at October 31, 2007. The following table summarizes significant ranges of outstanding and exercisable options as of October 31, 2007: Outstanding Exercisable Exercise Price Range Shares Weighted Average Life* Weighted Average Exercise Price Aggregate Intrinsic Value Shares Weighted Average Exercise Price Aggregate Intrinsic Value $0.28 - $0.44 9,053,344 5.0 $0.28 $6,028,471 9,053,344 $0.28 $6,028,471 $0.85 - $2.07 2,790,902 6.6 1.36 10,000 209,750 1.40 $2.20 - $2.95 573,400 6.1 2.29 152,250 2.32 $3.03 - $3.51 565,266 5.9 3.37 203,445 3.37 Total 12,982,912 5.4 $0.74 $6,038,471 9,618,789 $0.41 $6,028,471 *Average contractual remaining life in years The aggregate intrinsic value in the preceding table represents the total pretax intrinsic value based on stock options with an exercise price less than the Company’s closing stock price of $0.95 as of October 31, 2007, which would have been received by the option holders had those option holders exercised their options as of that date.The total of in-the-money stock options exercisable as of October 31, 2007 was 9,053,344. The stock-based compensation cost for the three and nine months ended October 31, 2007 was $376,617 and $763,290, respectively.Under FAS 123(R), we determined the appropriate fair value model to be used for valuing share based payments and the amortization method for compensation cost.Total unrecorded stock-based compensation cost at October 31, 2007 associated with employee and director stock options was approximately $3.1 million and is expected to be recognized over a weighted-average period of 2.5 years. The fair value of each option award was estimated on the date of grant using a Black-Scholes option valuation model that used the weighted-average assumptions noted in the following table: Significant Assumptions: Expected term (in years) 3.5 - 5.0 Expected volatility 70.0% Risk-free rate 4.20% to 5.03% Expected forfeiture rate 6.0% Expected dividend yield - 12 Note 7 - Loss per Share The Company's loss per share of common stock is based on the weighted average number of common shares outstanding at the financial statement date. Stock options to purchase 12,982,912 shares of common stock and warrants to purchase 17,290,468 shares of common stock at October 31, 2007, and stock options to purchase 12,813,676 shares of common stock and warrants to purchase 19,722,037 shares of common stock at October 31, 2006 were antidilutive and therefore excluded from the fully diluted loss per share calculation. Note 8–Major Customer One customer accounted for 100% of the Company’s licensing revenues for the three and nine month period ended October 31, 2007.The same customer accounted for the entire ending balance of deferred revenue at October 31, 2007 which is derived from a licensing agreement that required a $3.75 million advance, non-refundable payment.The balance of the advance on licensing revenues represents the deferred revenue and will continue to be earned over the remaining term of the agreement. Note 9-Income Taxes The Company has no unrecognized tax benefits as of February 1, 2007; consequently, the application of FIN 48 had no impact on retained earnings. As a result of the adoption of FIN 48, there was no impact to the Company’s consolidated financial position, results of operations or cash flows for the nine months ended October 31, 2007. In accordance with FIN 48, the Company recognizes interest and penalties related to unrecognized tax benefits as a component of income taxes. At October 31, 2007 no interest or penalties related to unrecognized tax benefits had been recorded.There was no change to the Company’s unrecognized tax benefits for the nine months ended October 31, 2007. The Company is subject to taxation in the U.S. and California. The Company's subsidiaries are subject to taxation in New Zealand.All the Company’s tax years in the U.S. are open to examination by the Federal and California tax authorities as a result of the Company’s overall net operating loss carryforward position.The Company's subsidiaries are subject to examination by foreign tax authorities for all tax years. Note 10 – Related Party Transactions On April 5, 2007, the Board of Directors agreed to grant David Hancock, as a director and Chairman of the Board of Directors of the Company, an option to acquire 100,000 shares of the Company's common stock under the Plan, to be effective upon the date on which the Company’s stockholders approved of an increase in the number of shares of common stock available under the Plan.However, Mr. Hancock resigned from the Board on June 26, 2007 prior to the date on which such stockholder approval was obtained and thus the grant was not issued. On April 5, 2007, the Company agreed with Mr. Floisand and Mr. Marcus, each a member of the Board of Directors, to terminate the offer letters we entered into with them in September 2006. The Board of Directors also approved the grant to each of them an additional option to acquire 100,000 shares of the Company's common stock as contemplated by each such director's original offer letter and, except as otherwise described herein, on the terms and conditions described in such offer letter and related Board of Directors actions. The grant date for these options was August 3, 2007, the date on which the Company’s stockholders approved an increase in the number of shares of common stock available under the Plan. On June 26, 2007, Mr. Marcus was appointed as our Chief Executive Officer on an interim basis after the resignation of Mr. Angelopoulos as our Chief Executive Officer.In his capacity as a consultant, Mr. Marcus received an hourly fee of $150 per hour, limited to $1,500 per day.Mr. Marcus was subsequently appointed full-time Chief Executive Officer of the Company pursuant to the terms of an executive employment agreement in September, 2007, as described below. 13 On July 20, 2007, the Company entered into an agreement with Mr. Angelopoulos relating to his separation from the Company. The terms of the Separation Agreement superseded any relevant terms of Mr.
